FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN DOE I; JOHN DOE II;                 No. 10-56739
JOHN DOE III, individually
and on behalf of proposed               D.C. No.
class members; GLOBAL             2:05-CV-05133-SVW-
EXCHANGE,                                 JTL
        Plaintiffs-Appellants,

              v.                           ORDER

NESTLE USA, INC.; ARCHER
DANIELS MIDLAND
COMPANY; CARGILL
INCORPORATED COMPANY;
CARGILL COCOA,
      Defendants-Appellees.


                    Filed May 22, 2015

  Before: Dorothy W. Nelson, Kim McLane Wardlaw,
      and Johnnie B. Rawlinson, Circuit Judges.
2                     DOE V. NESTLE

                         ORDER

   The order denying the petition for rehearing/rehearing en
banc, filed on May 6, 2015, is hereby redesignated as a
published order.

    SO ORDERED.